DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/21 has been entered.

 Allowable Subject Matter
Claims 1, 2, 4, 5 and 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The examiner was unable to find prior art teaching, inter alia, a first detector generating a signal in response to a trailer electrical connection, and a second detector detecting an initial vertical force in response to the first signal and configured to detect a second vertical force in response to a reduction of force after detection of the initial vertical force.
▪ Johansen (US 2018/0100759): teaches a weight sensing device that monitors a sudden increase and decrease in weight; however, the device does not detect a vertical force in response to a detection of the reduction in force.
▪ Brickley (US 9,738,125): teaches use of a motion activated device to generate a signal to activate other sensors.  See col. 14, ln. 63-col. 15, ln. 8.  The reference does not directly disclose that the detector is used to detect a force in response to a reduction in vertical force.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
December 29, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611